DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 11/10/2021.
•	Claims 1 and 10 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed November 10, 2021 have been fully considered but they are not persuasive.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 9, that the Specification supports the newly added matter of “employing machine learning to recognize decision tree traversal patterns and predict one or more new decision trees based on the recognized decision tree traversal patterns,” the Examiner respectfully disagrees.  The Applicant further argues that the Office considered 
Regarding Applicant’s arguments on page 11, that the claims do not recite any judicial exception, the Examiner respectfully disagrees.  Applicant further argues on page 11 that the claims do not recite a financial stress test but rather a system for determining inputs for the financial stress test.  The argument is not convincing because improving inputs to financial stress tests, where financial stress tests mitigate risk, is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  
Furthermore, as indicated in the 35 USC § 101 rejection below, claim 1 recites receiving a shock request comprising a scenario and a risk factor in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language; accessing a scenario definition store based on the scenario from the standardized language shock request, wherein the scenario definition store comprises a plurality of scenarios and wherein accessing includes reading one or more of the plurality of scenarios and creating a new scenario; normalizing the risk factor resulting in standardized risk exposure; converting the shock instruction from the standardized language to the one of a plurality of different jargons; returning the shock instruction to the front office system in the one of a plurality of different jargons.  The claims recite, inter alia, a shock request, and [0029] of the Specification discloses “risk factor types may include interest rate, foreign exchange spot, credit single name, bond, 
Applicant further argues, on pages 11-12, that the Office does not dispute Applicant’s claims are at best tangential to risk mitigation but confirms that the claims are abstract because they are tangential to a risk mitigation process.  The argument is not convincing.  As discussed above with respect to reciting an abstract idea, and as further discussed in the 101 rejection below, the claims, which allow for receiving a shock request comprising a scenario and risk factor, accessing a scenario definition store based on the scenario from the shock request, normalizing the risk factor resulting in standardize risk exposure, and returning the shock instruction to the front office system, recite a fundamental economic practices, specifically mitigating risk.  The claims recite, inter alia, a shock request, and [0029] of the Specification 
The Applicant further argues, on page 12, that the Office has not explained how improving inputs to a test are a fundamental economic practice or a form of mitigating risk.  The argument is not convincing.  As discussed above with respect to reciting an abstract idea, and as further discussed in the 101 rejection below, the claims recite an abstract idea.  The Specification at [0001] states that the disclosure relates to “system and methods for decision tree-based management of market risk stress scenarios.  The Specification and claims focus on an improvement to the managing market risk stress scenarios, which is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  
The Applicant further argues on page 12 that even if the test is a form of risk mitigation, a method/system focused on input selection is not a form of risk mitigation.  The Examiner respectfully disagrees.  As an initial matter, improving input selection for a test that is a form of risk mitigation is an improvement to the business process of risk mitigation, and is not a technical solution to a technical problem.  Furthermore, the claimed invention allows for receiving a shock request comprising a scenario and risk factor, accessing a scenario definition store based on the scenario from the shock request, normalizing the risk factor resulting in standardize risk exposure, and returning the shock instruction to the front office system, which is a fundamental economic practices, specifically mitigating risk.  The claims therefore recite an abstract idea.
Regarding Applicant’s argument on page 12, and again on pages 15-16, that the claims integrate the abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite an information processing apparatus comprising at least one computer processor; a front office system; employing machine learning to predict an optimized decision tree from the scenario definition store based on one or more shock traversal patterns; retrieving, from the scenario definition store, the decision tree predicted by the machine learning, the decision tree comprising a plurality of nodes on a plurality of branches, each node comprising a shock instruction or no shock instruction; traversing the decision tree from a root node to a child node at the end of one of the plurality of branches to identify a node that matches the normalized risk factor; upon identifying the child node comprises no shock instruction, traversing the decision tree from the child node toward the root node until reaching a first node comprising a shock instruction; training the machine learning to improve the machine learning capability for decision tree prediction, including training the machine to recognize decision tree traversal patterns including and predict one or more new decision trees based on the recognized decision tree traversal patters, the recognition of the decision tree traversal patterns comprising an optimal traversal algorithm such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  The machine 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e. a generic information processing apparatus and a generic system including a front office system and a central management system to perform the claimed method steps and system functions.  The information processing apparatus and system including a front office system and a central management system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  Furthermore, the claims recite a decision tree at a high level generally and is recited performing generic functions (e.g., traversing a decision tree and identifying a node). 
Furthermore, the Specification describes a business solution to a business problem at least at [0002], disclosing the problem of “management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves.”
Regarding Applicant’s arguments on pages 12-15, that Applicant’s case resembles the McRO case, the Examiner respectfully disagrees.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular McRO has no applicability. 
The Applicant further argues on pages 14-15 that the Office is oversimplifying the claims.  The argument is not persuasive.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Regarding Applicant’s argument on pages 16-17, that the Office is simply considering the computer application of the incorrectly identified abstract idea under prong 1, the Examiner respectfully disagrees.  As discussed above with respect to reciting an abstract idea, and as further discussed in the 101 rejection below, the claims recite an abstract idea of a fundamental economic practices, specifically mitigating risk.  Applicant further argues that the Office’s analysis fails to consider the specificity of the claim limitations or how the limitations interact and impact each other, and that the Office’s analysis is not proper.  The Examiner respectfully disagrees.  The Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Applicant further argues, on pages 16-17, that the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Regarding Applicant’s argument on pages 17, that the claims recite a practical integration of the abstract idea which do not simply link that idea to a computer or simply seek to monopolize the idea generally, the Examiner respectfully notes that “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Applicant further argues, on page 18, that the Office restates a proper analysis, and that every element of the claim serves to integrate the tangentially related concept of risk mitigation by applying or using the abstract idea in a meaningful way beyond generally linking the use of the idea to a particular technological environment.  The argument is not convincing.  As an initial 
Regarding Applicant’s arguments on page 18, that the claims integrates the alleged abstract idea, and that the 2019 PEG lists a number of additional ways in which to find integration but these ways have been ignored by the Office, the Examiner respectfully disagreed.  As discussed above with respect to practical application, and as discussed in the 101 rejection below, the claims do not integrate a practical application.  The Applicant has not listed or pointed out any of the “additional ways to find integration” of the 2019 PEG that support the Applicant’s argument that the claims integrate a practical application.  
Regarding Applicant’s argument on pages 18-19, that the machine learning facilitates new functionality of a computer, the Examiner respectfully disagrees.  The Applicant further argues on page 16 that the claims represent an improvement to the machine learning algorithm 
Furthermore, regarding Applicant’s argument that the machine learning facilitates new functionality of a computer.  The argument is not convincing.  The Examiner respectfully points out that using machine learning to make decisions in a computer program is not new.  Nor is the machine learning recited in the claims unconventional.  The Applicant has failed to point out, and the Examiner fails to understand, how the machine learning is unconventional or anything more than using a computer to apply the abstract idea.  
Applicant further relies upon Ex parte Kannan and Ex parte Tristian in support for the argument that the machine learning used to predict an optimized decision tree and the training of that machine learning facilitates a new functionality of a computer.  The argument is not convincing.  Specifically, the fact patterns of those cases are fact specific to those cases being decided.  Regarding Ex parte Kannan, the Examiner notes that the claims at issue in Ex parte Kannan are not analogous to the claims in the instant application, and Ex parte Kannan therefore has no applicability here.  Similarly, the claims at issue in Ex parte Tristian are not analogous to the claims in the instant application, and Ex parte Kannan therefore has no applicability here.
Applicant further argues, on page 19, that the claims represent an improvement to the machine learning algorithm itself and not simply an implementation of a computer for a manual 
Regarding Applicant’s argument on page 19, that the claims are similar to Example 42, the Examiner respectfully disagrees.  As an initial matter, with respect to USPTO Examples, the Examiner analyzes the claims under the two part framework under Alice/Mayo.  The Examples provided in Office Guidance are hypothetical and intended to be illustrative only.  While some of the fact patterns in the examples draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions.  
The claims in hypothetical Example 42 were found to be eligible because the claims addressed problems relating to alerting medical providers when a patients records were updated, addressing the challenges of converting the medical records to a standardized format. Example 42 explains that one of the challenges was records were often not in a standard format and it led to difficulties in sharing the medical information between providers at different locations.  The claims in Example 42 directly address this challenge by claiming the converting the medical records to a standardized format and sending real-time messages to users with up-to-date patient information.  
Turning to the instant application, the claims are not addressing a problem technical in nature, but are an improvement to a business process i.e., management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves (see at least [0001] of the Specification).  The Examiner finds no parallel between the Applicant’s claims and the hypothetical, patent-eligible claims described in Example 42 of the October 2019 update.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation of “employing machine learning to recognize decision tree traversal patterns and predict one or more new decision trees based on the recognized decision tree traversal patterns.”  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0048] discloses a training model suggesting an optimized traversal algorithm, the Specification is devoid of any disclosure that a machine is trained to recognize decision tree traversal patterns.  Nor does the Specification disclose training of anything, including a model, to recognize decision tree traversal patterns.  Therefore, it is new matter.
Claim 10 recites similar limitations.  
Furthermore regarding claim 1, claim 1 recites the limitation of “converting the shock instruction from the standardized language to the one or of a plurality of different jargons; returning the shock instruction to the front office system in the one of a plurality of different jargons, in lines 23-26.  Although the Specification at [0025]-[0027] discloses the front office system using different jargons, including standardizing jargons, the Specification is devoid of any disclosure that a shock instruction is converted from a standardized language to a jargon.  Nor does the Specification disclose returning a shock instruction, that is in a jargon, to the front office system.  Therefore, it is new matter.
Claim 10 recites similar limitations.  
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Furthermore, with respect to claim 1, claim 1 recites the limitation of “employing machine learning to recognize decision tree traversal patterns including and predict one or more new decision trees based on the recognized decision tree traversal patters.”  The Examiner notes 
See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claim 10 recites similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 10 are directed to a method (claim 1) and a system (claim 10).  Therefore, on its face, each independent claim 1 and 10 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 9, and 17 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving a shock request comprising a scenario and a risk factor in one of a plurality of different jargons; converting the shock request from the one of a plurality of different jargons to a standardized language; accessing a scenario definition store based on the scenario from the standardized language shock request, wherein the scenario definition store comprises a plurality of scenarios and wherein accessing includes reading one or more of the plurality of scenarios and creating a new scenario; normalizing the risk factor resulting in standardized risk exposure; converting the shock instruction from the standardized language to the one of a plurality of different jargons; returning the shock instruction to the front office system in the one of a plurality of different jargons.  Claim 10 recites similar limitations.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices, including mitigating risk (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving a shock request comprising a scenario and risk factor, accessing a scenario definition store based on the scenario from the shock request, normalizing the risk factor resulting in standardize risk exposure, and returning the shock instruction to the front office system, which is a fundamental 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include an information processing apparatus comprising at least one computer processor; a front office system; employing machine learning to predict an optimized decision tree from the scenario definition store based on one or more shock traversal patterns; retrieving, from the scenario definition store, the decision tree predicted by the machine learning, the decision tree comprising a plurality of nodes on a plurality of branches, each node comprising a shock instruction or no shock instruction; traversing the decision tree from a root node to a child node at the end of one of the plurality of branches to identify a node that matches the normalized risk factor; upon identifying the child node comprises no shock instruction, traversing the decision tree from the child node toward the root node until reaching a first node comprising a shock instruction; training the machine learning to improve the machine learning capability for decision tree prediction, including training the machine to recognize decision tree traversal patterns including and predict one or more new decision trees based on the recognized decision tree traversal patters, the recognition of the decision tree traversal patterns comprising an optimal traversal algorithm.  Claim 10 recites the additional elements of a front office system; a scenario definition store storing a plurality of scenarios; a central scenario management system executed by at least one computer processor comprising: a scenario definition access layer; a scenario/shock resolution service; a market risk selection criteria evaluator; and a risk factor data model; the scenario/shock resolution service employs machine learning to predict an optimized decision tree 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 7-9, 11, and 16-20 simply help to define the abstract idea. Furthermore, dependent claims 3-6, 12-15 simply define the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0246094 (“Hsu”) discloses a system, method or computer program product for electronically constructing data indicative of an investible risk factor portfolio.  
Maria A. Osorio, Erika Jiménez, and Abraham Sánchez, "A DSS for Stochastic Multistage Portfolio Optimization in the Mexican Market;" IEEE; dated December 2008 https://ieeexplore.ieee.org/document/4737842?source=IQplus (hereinafter “Osorio”) discloses a decision support system for portfolio management in the Mexican market, including the financial investments consideration for a database, the uncertainty representation in scenario trees and the requirements for a portfolio optimization model that uses a stochastic programming approach to formulate the multistage optimization model, modified with new constraints and solved it with a Simulated Annealing procedure, and the scenario tree was generated by a simulation and clustering process.
Wenqian Wei; "Multithreading for High Performance Finance Risk Analysis;" Brunel University; dated September 2013 https://bura.brunel.ac.uk/bitstream/2438/7805/1/FulltextThesis.pdf (hereinafter “Wenqian”)
“Language and locale resolution overview” by Andriod Developer Documentation, dated November 14, 2018 https://developer.android.com/guide/topics/resources/multilingual-support (hereinafter “Android”) discloses translation from a default language to a selected language.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694